Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                            Illinois Official Reports                       the accuracy and
                                                                            integrity of this
                                                                            document
                                   Appellate Court                          Date: 2021.02.24
                                                                            16:35:23 -06'00'



                  Sablik v. County of De Kalb, 2019 IL App (2d) 190293



Appellate Court         ARTHUR SABLIK, as Guardian of the Estate of Bernice Sablik,
Caption                 Plaintiff-Appellant, v. THE COUNTY OF DE KALB, d/b/a De Kalb
                        County Rehab & Nursing Center, Defendant-Appellee.



District & No.          Second District
                        No. 2-19-0293



Filed                   December 20, 2019



Decision Under          Appeal from the Circuit Court of De Kalb County, No. 18-L-13; the
Review                  Hon. Bradley J. Waller, Judge, presiding.



Judgment                Affirmed in part and reversed in part.
                        Cause remanded.


Counsel on              Michael W. Rathsack, Steven M. Levin, Jaime A. Koziol, and
Appeal                  Nicholas Emerson, all of Chicago, for appellant.

                        Terrence S. Carden III and Todd M. Porter, of Carden & Tracy, of
                        Chicago, for appellee.



Panel                   JUSTICE JORGENSEN delivered the judgment of the court, with
                        opinion.
                        Justices Hudson and Bridges concurred in the judgment and opinion.
                                              OPINION

¶1       Plaintiff, Arthur Sablik, as guardian of the estate of Bernice Sablik, sued the County of
     De Kalb, doing business as De Kalb County Rehab & Nursing Center (County), alleging
     negligent treatment under the Nursing Home Care Act (210 ILCS 45/1-101 et seq. (West
     2018)). The County moved to dismiss plaintiff’s complaint (735 ILCS 5/2-619(a)(9) (West
     2018)), asserting that the Local Governmental and Governmental Employees Tort Immunity
     Act (Tort Immunity Act) (745 ILCS 10/1-101 et seq. (West 2018)) supersedes the Nursing
     Home Care Act and bars plaintiff’s claim. The trial court granted the motion and dismissed
     plaintiff’s complaint. Plaintiff appeals. We affirm in part, reverse in part, and remand the cause
     for further proceedings.

¶2                                          I. BACKGROUND
¶3        On August 11, 2017, plaintiff, as guardian of Bernice’s estate (see 755 ILCS 5/27-6 (West
     2016)), sued the County in the circuit court of Cook County (case No. 17-L-8192), alleging
     violations of the Nursing Home Care Act. He asserted that, prior to May 18, 2016, Bernice
     (born on December 7, 1934) was legally disabled. He alleged that, from about May 18, 2016,
     through August 16, 2016, Bernice was a resident of the De Kalb County Rehab & Nursing
     Center (center), a long-term care facility. The County owned, operated, and/or managed the
     center.
¶4        Plaintiff further alleged that the center was a nursing facility under the Nursing Home Care
     Act (210 ILCS 45/1-113 (West 2016)) and that the County knew or should have known that
     Bernice was at high risk for the development and deterioration of pressure sores. Between June
     and July 2016, Bernice developed multiple pressure sores while at the center. The County—
     through its agents, servants, and employees—breached its duties under the Nursing Home Care
     Act, including the duty not to abuse or neglect any resident. Plaintiff alleged that the County,
     “through its actual, implied, and/or apparent agents, servants, and employees, was negligent”
     in its care and treatment of Bernice, where, among other acts and omissions, it failed to timely
     implement appropriate pressure-sore interventions, failed to institute an individualized turning
     and repositioning schedule for Bernice to prevent her from placing undue weight on bony
     prominences and existing pressure sores, and failed to properly train individuals who provided
     care to Bernice. Plaintiff argued that, as a direct and proximate cause of one or more of the
     County’s statutory violations and negligent acts and omissions, Bernice suffered personal and
     pecuniary injuries.
¶5        On October 10, 2017, the parties agreed to transfer the case to De Kalb County, and the
     trial court entered an order effectuating the transfer. Bernice died on November 21, 2018.
¶6        On January 11, 2019, the County moved to dismiss plaintiff’s complaint (735 ILCS 5/2-
     619(a)(9) (West 2018)), arguing that the Tort Immunity Act supersedes the Nursing Home
     Care Act and bars plaintiff’s claim. First, the County argued that plaintiff’s claim was barred
     by section 2-109 of the Tort Immunity Act, which provides that “[a] local public entity is not
     liable for an injury resulting from an act or omission of its employee where the employee is
     not liable.” 745 ILCS 10/2-109 (West 2018). Second, the County argued that the claim was
     barred by section 2-204, which immunizes public employees from liability, stating that,
     “[e]xcept as otherwise provided by statute, a public employee, as such and acting within the
     scope of his [or her] employment, is not liable for an injury caused by the act or omission of

                                                 -2-
       another person.” Id. § 2-204. Finally, the County argued that, to the extent that plaintiff sought
       to recover for the County’s alleged failure to supervise its employees, the claim was barred by
       section 3-108, which provides that
               “neither a local public entity nor a public employee is liable for an injury caused by a
               failure to supervise an activity on *** any public property unless the employee or the
               local public entity has a duty to provide supervision *** and the local public entity or
               public employee is guilty of willful and wanton conduct in its failure to provide
               supervision proximately causing such injury.” Id. § 3-108(b).
¶7         On March 18, 2019, the trial court granted the County’s motion and dismissed plaintiff’s
       complaint, with prejudice. The court found that all three sections of the Tort Immunity Act
       raised by the County immunized it from liability, although the court noted that the application
       of section 3-108 was “a little tenuous.” The court declined plaintiff’s request to elaborate how
       each section applied. Plaintiff appeals.

¶8                                              II. ANALYSIS
¶9         Plaintiff argues that (1) the Nursing Home Care Act imposes liability on county-operated
       nursing homes, such as the center, for injuries caused by neglect and, by its plain language, it
       supersedes section 2-204 of the Tort Immunity Act; (2) because section 2-204 does not apply,
       neither does section 2-109; and (3) section 3-108 does not apply because plaintiff’s complaint
       does not sound in lack of supervision.
¶ 10       The purpose of a motion to dismiss under section 2-619 of the Code of Civil Procedure
       (Code) (735 ILCS 5/2-619 (West 2018)) is to dispose of issues of law and easily proved issues
       of fact at the outset of the litigation. Van Meter v. Darien Park District, 207 Ill. 2d 359, 367
       (2003). Specifically, section 2-619(a)(9) of the Code (735 ILCS 5/2-619(a)(9) (West 2018))
       permits dismissal where the claim asserted is barred by other affirmative matter that avoids the
       legal effect of, or defeats, the claim. The effect of a section 2-619(a)(9) motion is that the
       moving party admits the legal sufficiency of the complaint but asserts an affirmative matter
       outside the complaint that defeats the cause of action. Reynolds v. Jimmy John’s Enterprises,
       LLC, 2013 IL App (4th) 120139, ¶ 31. If, after construing the pleadings in the light most
       favorable to the nonmoving party, the court finds that no set of facts, if proven, would support
       the claim, then the court should grant the motion. Id. We review de novo a dismissal under
       section 2-619. Van Meter, 207 Ill. 2d at 368. Furthermore, we review de novo statutory
       construction issues. Accettura v. Vacationland, Inc., 2019 IL 124285, ¶ 11. Our primary
       objective is to ascertain and give effect to the legislative intent, the most reliable indicator of
       which is the statutory language itself, given its plain and ordinary meaning. Id.
¶ 11       The Nursing Home Care Act’s purpose is to improve nursing home care. Eads v. Heritage
       Enterprises, Inc., 204 Ill. 2d 92, 97 (2003). It expressly grants nursing home residents the right
       to pursue actions for damages and other relief against nursing home facilities. Fisher v.
       Lexington Health Care, Inc., 188 Ill. 2d 455, 464 (1999). Section 3-601 provides that facility
       owners and licensees are liable to residents for injuries caused by the intentional or negligent
       acts of their employees or agents. 210 ILCS 45/3-601 (West 2018). Section 3-602 makes
       licensees liable for damages to nursing home residents whose rights under the Nursing Home
       Care Act are violated. Id. § 3-602. Section 3-603 specifies that a resident may maintain an
       action under the statute for any other type of relief permitted by law. Id. § 3-603. Although the
       Nursing Home Care Act grants nursing home residents a private cause of action against owners

                                                    -3-
       and licensees who violate its provisions (id. § 3-601), the statute does not impose liability on
       individual employees. Eads, 204 Ill. 2d at 108-09. The Nursing Home Care Act’s provisions
       apply to county-operated nursing homes such as the center. 210 ILCS 45/1-113 (West 2018).
¶ 12       The Tort Immunity Act, in turn, protects local public entities and their employees from
       liability arising from government operations. Van Meter, 207 Ill. 2d at 368; see 745 ILCS 10/1-
       101.1(a) (West 2018). The statute’s purpose is to prevent the dissipation of public funds on
       damages awards in tort cases. Murray v. Chicago Youth Center, 224 Ill. 2d 213, 229 (2007).
       Under the Tort Immunity Act, local governmental entities are liable in tort, but this liability is
       limited “with an extensive list of immunities based on specific government functions.”
       Harrison v. Hardin County Community Unit School District No. 1, 197 Ill. 2d 466, 471 (2001).
       Because the immunities operate as an affirmative defense, the governmental entity bears the
       burden of properly raising and proving its immunity. Van Meter, 207 Ill. 2d at 370. If no
       immunity provision applies, the governmental entity is liable in tort to the same extent as a
       private party. Murray, 224 Ill. 2d at 229. Because it is in derogation of the common law, the
       Tort Immunity Act is strictly construed against the governmental entity. Van Meter, 207 Ill. 2d
       at 380.

¶ 13                              A. Section 2-204 of the Tort Immunity Act
¶ 14        Plaintiff argues first that the Nursing Home Care Act supersedes section 2-204 of the Tort
       Immunity Act and that, because section 2-204 does not apply, neither does section 2-109. The
       trial court found that section 2-204, which provides that a public employee is not liable for
       injury caused by another person, immunizes the County, but it did not explain its reasoning.
       On appeal, the County does not focus on section 2-204 and merely attempts to distinguish
       plaintiff’s case law. We conclude that the trial court erred in determining that section 2-204
       immunizes the County. That section has no application in this case, because its prefatory
       language contemplates that it can be overridden by another statute. Further, because section 2-
       204 does not apply, section 2-109 does not apply.
¶ 15        Plaintiff relies on Paulson v. County of De Kalb, 268 Ill. App. 3d 78 (1994), a case that the
       County relied on below and that the trial court found did not support plaintiff’s position. In
       Paulson, the plaintiff sued the County, which operated the De Kalb County Nursing Home, for
       injuries she sustained while a resident of the home. A jury awarded her $20,000 in
       compensatory damages, and the trial court, pursuant to section 3-602 of the Nursing Home
       Care Act (210 ILCS 45/3-602 (West 1992)), trebled the award. The County appealed, arguing
       that the section 3-602 damages were punitive damages and that, because section 2-102 of the
       Tort Immunity Act (745 ILCS 10/2-102 (West 1992)) shields local public entities from liability
       for punitive damages, the trial court erred in trebling the award.
¶ 16        We initially noted that the Nursing Home Care Act applied to county-operated nursing
       homes such as the County’s facility. Paulson, 268 Ill. App. 3d at 80 (citing 210 ILCS 45/1-113
       (West 1992)). We also noted that section 2-102 of the Tort Immunity Act provides that
       “ ‘[n]otwithstanding any other provision of law, a local public entity is not liable to pay
       punitive or exemplary damages in any action brought *** against it by the injured party.’ ”
       (Emphasis added.) Id. (quoting 745 ILCS 10/2-102 (West 1992)). Counties are “ ‘local public
       entities’ ” within section 2-102’s ambit. Id. (quoting 745 ILCS 10/1-206 (West 1992)). Case
       law had held that the treble-damages provision in section 3-602 of the Nursing Home Care Act
       was punitive and that a plaintiff may recover either treble damages under the statute or

                                                   -4-
       common-law punitive damages, but not both. Id. (citing Harris v. Manor Healthcare Corp.,
       111 Ill. 2d 350, 358-61 (1986)); see also People ex rel. Fahner v. Climatemp, Inc., 101 Ill.
       App. 3d 1077, 1080-82 (1981).
¶ 17        Addressing the plaintiff’s argument that the legislature intended that treble damages be
       assessed against county-operated nursing homes, we held that the trial court erred in assessing
       treble damages under section 3-602 of the Nursing Home Care Act, because section 2-102 of
       the Tort Immunity Act prohibits the assessment of punitive damages against a local public
       entity such as the County. Paulson, 268 Ill. App. 3d at 83. We first rejected the plaintiff’s
       argument that, because the Nursing Home Care Act explicitly excluded from its regulatory
       provisions homes operated by the state or the federal government but not county-operated
       homes, the legislature intended that treble damages be assessed against county-operated
       homes. Id. at 82-83. We pointed to the phrase “ ‘[n]otwithstanding any other provision of
       law’ ” that appears in section 2-102 of the Tort Immunity Act (emphasis added) (id. at 83
       (quoting 745 ILCS 10/2-102 (West 1992)), which “ ‘was intended *** to clarify the
       relationship between the Tort Immunity Act, which prohibits the assessment of punitive
       damages against a local public entity, and all other statutes or common law actions which may
       allow the assessment of punitive damages in certain circumstances.’ ” Id. at 82-83 (quoting
       Holda v. County of Kane, 88 Ill. App. 3d 522, 528 (1980) (opinion of Lindberg, J.)). We also
       noted that there was nothing in the Nursing Home Care Act to indicate that it “should remain
       unaffected by the Tort Immunity Act.” Id. Thus, we concluded that we could construe the two
       provisions “harmoniously” and that a contrary reading was not consistent with the public
       policy against imposing punitive damages on local taxpayers. Id. at 83.
¶ 18        Here, plaintiff argues that, unlike in Paulson, the specific trumping provision is in the
       Nursing Home Care Act, rather than the Tort Immunity Act. Section 2-204 of the Tort
       Immunity Act, upon which the County relies, begins with limiting language analogous to that
       analyzed in Paulson from section 2-102 of the Tort Immunity Act but, plaintiff argues, with
       the opposite effect.
¶ 19        Section 2-204 of the Tort Immunity Act states, “[e]xcept as otherwise provided by statute,
       a public employee, as such and acting within the scope of his [or her] employment, is not liable
       for an injury caused by the act or omission of another person.” (Emphasis added.) 745 ILCS
       10/2-204 (West 2018). In contrast, section 2-102 of the Tort Immunity Act states, in relevant
       part, “[n]otwithstanding any other provision of law, a local public entity is not liable to pay
       punitive or exemplary damages in any action brought directly or indirectly against it by the
       injured party or a third party.” (Emphasis added.) Id. § 2-102. According to plaintiff, the
       prefatory language in each provision reflects whether the provision trumps, or is subservient
       to, another statute. Section 2-204, he asserts, is subservient to all other statutes. This is critical,
       he notes, because section 1-113 of the Nursing Home Care Act “provides otherwise” and
       makes that statute applicable to the County. Thus, the Nursing Home Care Act trumps the Tort
       Immunity Act, including section 2-204. Plaintiff maintains that the County’s view contradicts
       this hierarchy. Under the County’s reasoning, he argues, the legislature created nursing home
       duties and provided a remedy for neglect of those duties in a law explicitly covering
       municipally operated homes, but it left in place another statutory scheme—section 2-204 of
       the Tort Immunity Act—that immunizes the County for neglect. Plaintiff asserts that this does
       not make sense. He further argues that such an outcome violates the general rule that, when
       statutory language admits of more than one construction, courts should avoid an interpretation


                                                      -5-
       producing an absurd or unreasonable result. See, e.g., Alvarez v. Pappas, 374 Ill. App. 3d 39,
       47 (2007). Furthermore, generally, a more recent statute (the Nursing Home Care Act) takes
       precedence over an earlier one (the Tort Immunity Act). See, e.g., Williams v. Illinois State
       Scholarship Comm’n, 139 Ill. 2d 24, 58 (1990).
¶ 20       The County responds that Paulson did not involve the immunity provisions at issue in this
       case. 1 Thus, while it stands for the proposition that the Tort Immunity Act trumps the Nursing
       Home Care Act on the issue of damages, it does not stand for the proposition, as plaintiff
       suggests, that the Nursing Home Care Act trumps the Tort Immunity Act on all other issues.
       The County further argues that nothing in the Nursing Home Care Act reflects that the
       legislature intended that sections of that statute should remain unaffected by the Tort Immunity
       Act.
¶ 21       We agree with plaintiff. The prefatory language in section 2-204 of the Tort Immunity Act
       is clear, and it shows that the legislature contemplated that the statute could be overridden by
       other enactments. The Nursing Home Care Act explicitly applies to county-operated nursing
       homes. 210 ILCS 45/1-113 (West 2018). It also imposes liability on owners and licensees for
       negligent acts or omissions of their agents or employees that injure a resident. Id. § 3-601.
       These provisions reflect that the Nursing Home Care Act overrides section 2-204 of the Tort
       Immunity Act, which, again, applies “[e]xcept as otherwise provided by statute.” (Emphasis
       added.) 745 ILCS 10/2-204 (West 2018). Section 2-204 does not immunize the County, and
       because it does not apply, section 2-109 does not apply.

¶ 22                            B. Section 3-108 of the Tort Immunity Act
¶ 23      Next, plaintiff argues that the trial court erred in determining that the County was immune
       from liability under section 3-108 of the Tort Immunity Act. For the following reasons, we
       conclude that section 3-108 applies only to the failure-to-supervise allegation in plaintiff’s
       complaint.
¶ 24      Section 3-108 of the Tort Immunity Act provides:
               “(a) Except as otherwise provided in this Act, neither a local public entity nor a public
               employee who undertakes to supervise an activity on or the use of any public property
               is liable for an injury unless the local public entity or public employee is guilty of
               willful and wanton conduct in its supervision proximately causing such injury.
                    (b) Except as otherwise provided in this Act, neither a local public entity nor a
               public employee is liable for an injury caused by a failure to supervise an activity on
               or the use of any public property unless the employee or the local public entity has a
               duty to provide supervision imposed by common law, statute, ordinance, code or
               regulation and the local public entity or public employee is guilty of willful and wanton
               conduct in its failure to provide supervision proximately causing such injury.”
               (Emphases added.) Id. § 3-108.
¶ 25      As noted above, section 3-601 of the Nursing Home Care Act provides that “[t]he owner
       and licensee are liable to a resident for any intentional or negligent act or omission of their
       agents or employees which injures the resident.” 210 ILCS 45/3-601 (West 2018). This is the

          1
            The County cited Paulson below for the proposition that the Tort Immunity Act’s immunity
       provisions supersede the Nursing Home Care Act.

                                                   -6-
       primary provision under which plaintiff brought his complaint. Section 3-602 provides that
       “[t]he licensee shall pay the actual damages and costs and attorney’s fees to a facility resident
       whose rights, as specified in Part 1 of Article II of this Act, are violated.” Id. § 3-602.
¶ 26        Plaintiff argues that his complaint does not sound in lack of supervision, which is the focus
       of section 3-108 of the Tort Immunity Act, and that, therefore, that section cannot apply. He
       notes that, of his 17 allegations of negligence, only 1 allegation charged a failure to train.
       Without citing any authority for the proposition, plaintiff maintains that the failure to train is
       not the failure to supervise. Furthermore, he maintains that, even if it were, the other 16
       allegations would remain unaffected. Addressing other portions of his complaint that the
       County argued below alleged a failure to supervise, plaintiff notes that they simply set out the
       County’s duties, not its negligence. Thus, in his view, they do not implicate section 3-108 of
       the Tort Immunity Act.
¶ 27        The County responds that plaintiff’s complaint contained allegations regarding supervision
       of both Bernice and employees and that these implicate section 3-108 of the Tort Immunity
       Act. The allegations to which the County refers reflect as follows. The complaint alleged that
       the County had a duty to provide Bernice with supervision and assistance with activities of
       daily living, both to ensure that she received proper care and to prevent the development and
       deterioration of pressure sores. It also alleged that the County had a duty not to abuse or neglect
       any resident and that such abuse or neglect included the failure to provide personal care in the
       form of general supervision of the physical and mental well-being of an individual. Plaintiff’s
       complaint also alleged that the County had a duty not to violate any resident’s rights, including
       ensuring that its staff was familiar with and observed the rights and responsibilities enumerated
       in the appropriate article of the Illinois Administrative Code (77 Ill. Adm. Code 300) and that
       the center provided adequate and properly supervised nursing care and personal care to each
       resident to meet his or her needs. The County argues that section 3-108 of the Tort Immunity
       Act is broad and provides immunity for the failure to supervise the resident and the County
       employees caring for the resident. It argues that plaintiff’s complaint contained allegations
       addressing both supervision of the resident and supervision of County employees and that the
       foregoing duty allegations preface and serve as the predicates for plaintiff’s allegations that the
       County, pursuant to section 3-601 of the Nursing Home Care Act, breached its duty to Bernice.
¶ 28        We conclude that section 3-108 of the Tort Immunity Act immunizes the County from only
       the portion of plaintiff’s complaint that alleges a failure to supervise. As noted, only one of
       plaintiff’s 17 negligence allegations, that the County failed to properly train individuals who
       provided care to Bernice, concerns a failure to supervise. Plaintiff’s other allegations included
       failing to provide adequate medical and personal care; failing to provide the necessary services
       to attain or maintain her well-being in accordance with a comprehensive assessment and plan
       of care; failing to prevent a decline in Bernice’s abilities to perform activities of daily living;
       failing to avoid development of pressure sores and promote healing of existing sores; failing
       to assess and reassess upon a change in condition Bernice’s risk for the development and
       deterioration of pressure sores; failing to develop, implement, revise, and communicate to staff
       a care plan to address her risk for the development and deterioration of pressure sores; failing
       to document and administer treatments, medications, and care to Bernice as ordered by her
       physician; failing to institute an individualized turning and repositioning schedule for her and
       to prevent her from placing undue weight on bony prominences and existing pressure sores;
       failing to implement interventions to prevent the development and deterioration of pressure


                                                    -7-
       sores; failing to perform and document daily skin assessments, wound checks, and weekly
       wound assessments; failing to timely notify Bernice’s physician and family about changes in
       her condition; failing to provide Bernice with restorative and rehabilitative nursing measures
       to meet her individual care needs; failing to provide objective observations of changes in her
       condition as a means for analyzing and determining the care required and the need for further
       medical evaluation and treatment; failing to maintain sufficient nursing staff to attain or
       maintain Bernice’s highest practicable well-being as determined by her assessments and
       individual plans of care; failing to provide services in compliance with all applicable
       professional standards, including maintaining adequate documentation of her medical record;
       and failing to promote care for Bernice in a manner and environment that maintained or
       enhanced her dignity and respect.
¶ 29        Clearly, as the foregoing allegations reflect, plaintiff’s complaint does not sound solely or
       even primarily in a failure to supervise. Accordingly, we conclude that section 3-108 applies
       only to the complaint’s failure-to-train/supervise allegation, and we affirm that aspect of the
       trial court’s ruling. 2 Otherwise, we reverse the court’s dismissal.

¶ 30                                       III. CONCLUSION
¶ 31       For the reasons stated, the judgment of the circuit court of De Kalb County is affirmed in
       part and reversed in part, and the cause is remanded for further proceedings.

¶ 32       Affirmed in part and reversed in part.
¶ 33       Cause remanded.




           2
            We note that plaintiff did not allege willful and wanton conduct with respect to his failure-to-
       supervise allegation. If it had, the immunity provided by section 3-108 would not apply. 745 ILCS
       10/3-108 (West 2018).

                                                     -8-